Citation Nr: 0432800	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  04-01 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for flat feet, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied an evaluation in excess of 10 
percent for the veteran's low back pain and assigned an 
increased rating of 10 percent disabling for her flat feet.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in March 2004.  A transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the impairment associated with her 
service connected low back disorder and flat feet is 
inadequately reflected by the schedular evaluations presently 
in effect, thereby warranting increased ratings.  

The record shows that the veteran was last afforded a VA 
compensation examination to evaluate her flat feet in June 
2003.  However, her March 2004 Travel Board hearing testimony 
as well as a March 2004 private treatment report reflects 
that this disability has worsened.  Specifically, while the 
findings of the June 2003 VA examination report reflect that 
the veteran walked with a normal gait and there was no 
evidence of callosity on the plantar aspects of the feet, the 
evidence reflects that the veteran has since developed edema 
and calluses on both feet and she has been advised to 
decrease her activity level.  Accordingly, the veteran should 
be afforded a VA examination to determine the current nature 
and severity of her flat feet. 

In this regard, it is noted that VA General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  

The veteran's service-connected low back strain has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 
rating criteria for evaluating musculoskeletal system 
disorders of the spine were changed, effective September 23, 
2002, and again on September 26, 2003.  These new rating 
criteria have not been furnished to the veteran.  The rating 
criteria effective September 26, 2003, include a revision of 
38 C.F.R. § 4.71a to include Plate V, Range of Motion of the 
Thoracolumbar Spine, which reflects normal ranges of motion 
of the thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).  A general rating formula for diseases and injuries of 
the spine was added that is applicable to diagnostic codes 
5235 to 5243.  In light of these changes, which became 
effective during the pendency of the claim before the Board, 
a more recent VA examination of the veteran's lumbar spine is 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  
This evaluation should include an opinion addressing the 
intertwined claim of secondary service connection for 
degenerative disc disease of the lumbosacral spine.

In Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal 
Circuit determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

Subsequent to the Statement of the Case, dated in November 
2003, the veteran's accredited representative submitted 
additional medical evidence on her behalf and waived her 
right to have her case remanded to the AOJ for review.  
Notwithstanding this waiver of AOJ review, upon consideration 
of the additional evidence submitted by the veteran, the 
Board finds that his appeal must be remanded for further 
development.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be advised of 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been advised of (a) the 
information and evidence not of record 
that is necessary to substantiate her 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The veteran should also be 
notified that she should provide VA with 
all relevant evidence and argument 
pertinent to the claims at issue.  
Specifically, the veteran should be 
provided notice of the changes to the 
regulations for rating disabilities of 
the spine effective in September 2002 and 
September 2003.  

2.  The RO should contact the veteran and 
request that she provide identifying 
information and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
complaints referable to her low back and 
feet since September 2000, one year prior 
to the date of receipt of her request for 
an increased evaluation.  The RO should 
attempt to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request which 
have not been previously secured.  

3.  Thereafter, the veteran should be 
afforded comprehensive VA orthopedic and 
neurological examinations to determine 
the nature and extent of her low back 
disorder.  The veteran's claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  

The examiner should note the range of 
motion for the lumbar spine.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1)  pain on use, 
including during flare-ups; (2)  weakened 
movement; (3) excess fatigability;  or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should state whether there 
is any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

Finally, the examiner should state, if 
possible, the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

4.  The veteran should also be scheduled 
for a VA podiatry examination to 
determine the nature and extent of 
disability from her service-connected 
flat feet.  In particular, the examiner 
should state whether the veteran's flat 
feet, in either extremity, are manifested 
by the following:  (a) objective evidence 
of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, swelling on use, or 
characteristic callosities; or (b) marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation, none of 
which can be improved by orthopedic shoes 
or appliances.  

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations, to 
include the changes in the rating 
criteria for spine disorders.  If the 
issues on appeal remain denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



